DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 23 August 2021. As directed by the amendment claims 1, 3-8, 10, 12 and 13 have been amended, and claims 2, 9, and 11 have been cancelled. Thus, claims 1, 3-8, 10, 12 and 13 are presently pending in this application.

Information Disclosure Statement
While Applicant is not required to file any Information Disclosure Statements, Applicant is reminded of their duty to disclose to the Office all information known to the Applicant to be "material to patentability as defined in 37 CFR 1.56." See MPEP §2001.04.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/550,596 and 62/578,463, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  While, Application No. 62/550,596 provides adequate support for managing a brain sleep mode, the application does not provide adequate support for a method or apparatus that specifically includes generating an electromagnetic field and positioning the generated electromagnetic field near the brain such a brain functional site is within a near field of the generated electromagnetic field. While, Application No. 62/578,463 provides adequate support for generating an electromagnetic field for managing a brain sleep mode, the application does not provide adequate support for positioning the electromagnetic field near the brain such a brain functional site is within a near field of the generated electromagnetic field. Accordingly, the effective filing date of the present application is the filing date of the instant application, 27 August 2018.

Claim Objections
Claims 7 and 13 are objected to because of the following informalities: “the range of” should be amended to recite --a range of--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation "wherein the method is used for treatment and prevention of one or more of...." renders the claim indefinite because it merely recites a use without any active, positive steps delimiting how the use is actually practiced to treat or prevent one or more of the claimed conditions. The examiner notes, applicant’s arguments (see Remarks dated 8/23/2021 page 8) indicate that this rejection has been overcome by the clarifying amendment “the method is a method for treatment and prevention of one or more of…”, however, no such amendments have been presented, therefore, the rejection has been maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 2016/0278687 A1) in view of Deem et al. (US 2008/0269851 A1) (Deem).
Referring to claim 1: Xia teaches a method of modulating a neuronal firing frequency at a brain functional site in a brain (see paragraphs [0017]-[0018], [0022] and [0026]-[0027]), comprising: generating an electromagnetic field having a power varying at a preset modulating frequency (see paragraphs [0030] and [0034]-[0035]); and arranging the generated electromagnetic field near the brain such that the brain functional site is within a near field of the                         
                            
                                
                                    
                                        
                                            
                                                D
                                            
                                            
                                                3
                                            
                                        
                                    
                                    
                                        λ
                                    
                                
                            
                        
                    , wherein d represents a distance from the antenna to an edge of the near field where the near field ends, D represents a largest dimension of the antenna, and X represents a wavelength of the generated electromagnetic field in vacuum. Deem teaches an antenna for generating an electromagnetic field wherein the reactive near field of the generated electromagnetic field is defined by the distance from the antenna to a target and this distance may be approximately 0.62 *                        
                            
                                
                                    
                                        
                                            
                                                D
                                            
                                            
                                                3
                                            
                                        
                                    
                                    
                                        λ
                                    
                                
                            
                        
                    , wherein D represents the largest dimension of the antenna, and                         
                            λ
                        
                     represents the wavelength of the generated electromagnetic field (see paragraphs [0155]-[0158]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Xia such that the antenna configuration satisfies the recited relationship like taught by Deem in order to ensure the targeted brain functional site is within the reactive near field of the antenna.
The limitation following the "to polarize" clause of the claim limitation "to polarize extracellular fluid at the brain functional site with the power of the electromagnetic field, such that a polarization density of the extracellular fluid varies at the preset modulating frequency and 
Referring to claim 3: Xia further teaches the frequency of the generated varying electromagnetic field in vacuum is such that the wavelength of the electromagnetic field at the brain functional site matches the dimension of the targeted brain functional site (see claim 3; wherein frequencies in the range of 3 kHz to 300 GHz with have wavelengths that match dimensions of the targeted brain functional site; e.g., a 6 GHz frequency has 5 cm wavelength, 30 GHz frequency has a 1 cm wavelength, a 300 GHz frequency has a 1 mm wavelength; and wherein Applicant has disclosed (see paragraph [0046] of specification as originally filed) that the targeted brain functional site VLPO is about 1 cm and an electromagnetic field of 6 cm wavelength with have a wavelength of 1 CM in the brain).
Referring to claim 4: Xia further teaches the frequency of the generated varying electromagnetic field in vacuum is such that the wavelength of the electromagnetic field at the brain functional site is from 70% to 130% of a dimension of the brain functional site (see claim 3; wherein frequencies in the range of 3 kHz to 300 GHz with have wavelengths that match dimensions of the targeted brain functional site; e.g., a 6 GHz frequency has 5 cm wavelength, 30 GHz frequency has a 1 cm wavelength, a 300 GHz frequency has a 1 mm wavelength; and wherein Applicant has disclosed (see paragraph [0046] of specification as originally filed) that the targeted brain functional site VLPO is about 1 cm and an electromagnetic field of 6 cm wavelength with have a wavelength of 1 CM in the brain).
Referring to claim 6: Xia further teaches the method is used for treatment and prevention of one or more of insomnia, Alzheimer's disease, epilepsy, and depression, or for facilitation of the brain in learning and memorizing (see paragraphs [0018] and [0030]; wherein the method is used for epilepsy and Alzheimer’s disease).
Referring to claim 8: Xia teaches an apparatus (see figures 2-3) for modulating a neuronal firing frequency at a brain functional site in a brain (see paragraphs [0017]-[0018], [0022] and [0026]-[0027]), comprising a signal generation module (see figures 2-3, #2) and an antenna (see figures 2-3, #4) connected to the signal generation module, wherein the signal generation module is configured to generate an electrical signal with its power modulated with a preset modulating frequency in a burst format, and send the electrical signal to the antenna; and the antenna is configured to receive the modulated electrical signal from the signal generation module and generate an electromagnetic field having a power varying at the preset modulating frequency based on the electrical signal (see paragraphs [0028] and [0030]); wherein when the apparatus is placed near the brain so that the brain functional site is within a near field of the generated electromagnetic field (see figures 2-3; paragraphs [0028], [0030]; claim 3; wherein the antenna, #4, is positioned within a distance, g, from the head; and wherein the frequency of the generated electromagnetic field ranges from 3 kHz to 300 GHz, which Applicant has disclosed as being sufficient for producing a near field of sufficient size to result in the brain functional site being located in the near field when the antenna is positioned near the head to impart modulation of the functional site), wherein a wavelength of the generated electromagnetic field in vacuum is such that a wavelength of the electromagnetic field at the brain functional site is from 70% to 130% of a dimension of the brain functional site (see claim 3; wherein frequencies in the range of 3 kHz to 300 GHz with have wavelengths that match dimensions of the targeted brain                         
                            
                                
                                    
                                        
                                            
                                                D
                                            
                                            
                                                3
                                            
                                        
                                    
                                    
                                        λ
                                    
                                
                            
                        
                    , wherein d represents a distance from the antenna to an edge of the near field where the near field ends, D represents a largest dimension of the antenna, and X represents a wavelength of the generated electromagnetic field in vacuum. Deem teaches an antenna for generating an electromagnetic field wherein the reactive near field of the generated electromagnetic field is defined by the distance from the antenna to a target and this distance may be approximately 0.62 *                        
                            
                                
                                    
                                        
                                            
                                                D
                                            
                                            
                                                3
                                            
                                        
                                    
                                    
                                        λ
                                    
                                
                            
                        
                    , wherein D represents the largest dimension of the antenna, and                         
                            λ
                        
                     represents the wavelength of the generated electromagnetic field (see paragraphs [0155]-[0158]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Xia such that the antenna configuration satisfies the recited relationship like taught by Deem in order to ensure the targeted brain functional site is within the reactive near field of the antenna.
The limitation following the "wherein when the apparatus is placed near the brain" clause of the claim limitation " wherein when the apparatus is placed near the brain so that the brain functional site is within a near field of the generated electromagnetic field, extracellular fluid at the brain functional site is polarized with the power of the electromagnetic field, such that a polarization density of the extracellular fluid varies at the preset modulating frequency and 
Referring to claim 10: Xia further teaches the frequency of the generated varying electromagnetic field in vacuum is such that the wavelength of the electromagnetic field at the brain functional site matches the dimension of the targeted brain functional site (see claim 3; wherein frequencies in the range of 3 kHz to 300 GHz with have wavelengths that match dimensions of the targeted brain functional site; e.g., a 6 GHz frequency has 5 cm wavelength, 30 GHz frequency has a 1 cm wavelength, a 300 GHz frequency has a 1 mm wavelength; and wherein Applicant has disclosed (see paragraph [0046] of specification as originally filed) that the targeted brain functional site VLPO is about 1 cm and an electromagnetic field of 6 cm wavelength with have a wavelength of 1 CM in the brain).
Claims 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Deem, as applied to claims 1 and 8 above, in view of Rauscher (US 2012/0109241 A1).
Referring to claims 5 and 12: With regards to claims 1 and 8 above, Xia further teaches the brain functional site is the brain sleep-promoting site VLPO; wherein a low frequency pulse modulated RF EM wave is applied to the VLP to modulate upwards the neuronal activation frequency of the VLPO, which is located in the hypothalamus, for sleep induction (see paragraph [0017]). Xia, as modified by Deem, is silent to the preset modulating frequency is determined based on an operational neuronal firing frequency at the brain functional site and ranges from 
Referring to claim 13: With regards to claim 8 above, Xia further teaches the brain functional site is the brain sleep-promoting site VLPO; wherein a low frequency pulse modulated RF EM wave is applied to the VLP to modulate upwards the neuronal activation frequency of the VLPO, which is located in the hypothalamus, for sleep induction (see paragraph [0017]); and in an alternative embodiment teaches propagating EM waves through the amygdala, which is located in the temporal lobe (see [0029]). Xia, as modified by Deem, is silent to the signal generation module generating electromagnetic field having a modulating frequency that is in the range of 25Hz to 85Hz.  Rauscher teaches the hypothalamus frequency of firing is about 18 to 23 Hz and that nighttime increases in the hypothalamus in the range of 20 to 45 Hz (see paragraph [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal generation module of Xia, as modified by Deem, to generate electromagnetic field having modulating frequency in the range of 20 to 45Hz like taught by Rauscher in order to modulate upwards the neuronal activation frequency various regions of the brain.
The examiner notes that claim 13 is an apparatus claim and that the prior art merely needs to meet the structural limitations of the claim (i.e. capable of generating an electromagnetic field having a modulating frequency in the range of 25Hz to 85Hz) and that the remainder of the claim .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 11 March 2021, with respect to the rejection(s) of claim(s) in view of Walpole have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied prior art as outlined above in the current rejection.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Deem is merely                         
                            
                                
                                    
                                        
                                            
                                                D
                                            
                                            
                                                3
                                            
                                        
                                    
                                    
                                        λ
                                    
                                
                            
                        
                    . Furthermore, given both Xia and Deem teach a signal generation module for generating an electromagnetic field having a frequency within a similar range (see Xia claim 3, wherein the electromagnetic waves range from 3 kHz to 300 GHz; and Deem paragraph [0068], wherein the generator is a 100 kHz to 6 GHz electromagnetic wave generator), it would have been obvious to one of ordinary skill in the art modify the antenna of Xia such that the antenna configuration satisfies the recited relationship like taught by Deem in order to ensure the targeted brain functional site is within the reactive near field of the antenna.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Proposed language has been presented as follows:
1. (Currently Amended) A method of modulating a neuronal firing frequency at a brain sleep promoting site, the ventrolateral preoptic nucleus (VLPO)
generating an electromagnetic field having a power varying at a preset modulating frequency;
arranging the generated electromagnetic field near the brain such that the brain sleep promoting 
modulating the brain sleep promoting site with the generated electromagnetic field at the preset modulating frequency[[,]] to polarize extracellular fluid at the brain sleep promoting , and to transition the brain from a wake mode to a sleep mode, wherein modulating the brain sleep promoting site facilitates the brain's glymphatic system removal of amyloid beta generated during the wake mode; 
modulating the brain sleep promoting site with the generated electromagnetic field at the preset modulating frequency to further transition the brain to a rapid eye movement (REM) sleep stage; 
modulating, once the brain transitions to the REM sleep stage, one or more of the frontal or temporal lobe with an electromagnetic field having a modulating frequency that is in a range of 25Hz to 85Hz and is different from the preset modulating frequency to facilitate neurons in the one or more of the frontal or temporal lobe to consume the amyloid beta left over during the wake mode, 
wherein the near field of the generated electromagnetic field is generated by an antenna and satisfies the condition of 0 < d ≤ 0.62 *            
                
                    
                        
                            
                                
                                    D
                                
                                
                                    3
                                
                            
                        
                        
                            λ
                        
                    
                
            
        , wherein d represents a distance from the antenna to an edge of the near field where the near field ends, D represents a largest dimension of the antenna, and X represents a wavelength of the generated electromagnetic field in vacuum.
The following is a statement of reasons for the indication of allowable subject matter:  Xia, as modified by Deem, as presented above, is the closet prior art of record, teaching a method of modeling a neuronal firing frequency at the brain sleep promoting site ventrolateral preoptic nucleus (VLPO) and modulating the brain sleep promoting site with the generated electromagnetic field at the preset modeling frequency to transition the brain from a wake mode to a sleep mode. Xia, as modified by Deem, does not teach or reasonably suggest, in combination with the additional limitations of the base claim modulating, once the brain transition to REM sleep stage, the frontal or temporal lobe with a generated electromagnetic field having a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791